Citation Nr: 0105158	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-11 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic lung disease, claimed as a residual of exposure to 
mustard gas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  The RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for chronic lung disease, claimed as a residual of 
exposure to mustard gas.  

The veteran testified before a member of the Board at a 
videoconference hearing in January 2001.  Correspondence in 
the claims file dated in November 2000 indicates that the 
veteran accepted that hearing in lieu of an "in-person" 
hearing before a Board member.  See 38 C.F.R. § 20.700(e) 
(2000).  At the time of his hearing, the veteran was informed 
that he would be given an additional 30 days in which to 
submit any additional evidence.  Hearing transcript (T.), 26.  
No additional evidence has been received.  


REMAND

The veteran seeks to reopen his claim for service connection 
for chronic lung disease.  He contends that he had full-body 
exposure to mustard gas testing during active service.  The 
medical evidence of record shows that the veteran has been 
diagnosed with emphysema and chronic obstructive pulmonary 
disease.  

The provisions of 38 C.F.R. § 3.316 provide that exposure to 
the specified vesicant agents during active military service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition.  (1) Full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) Full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease; or (3) Full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia. 38 C.F.R. § 3.316(a) (2000).

The Board notes that, in Pearlman v. West, 11 Vet. App. 443 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) addressed the application of 
38 C.F.R. § 3.316.  The Court indicated that, under 38 C.F.R. 
§ 3.316, the initial burden of submitting a claim was relaxed 
for veterans who subsequently developed conditions specified 
by the regulation, to the extent that the regulation did not 
require evidence of a medical nexus for those conditions, but 
rather a nexus was presumed if the other conditions required 
by the regulation were met.  Pearlman, 11 Vet. App. at 446.  
The Court specified that "the veteran is relieved of his 
burden of providing medical evidence of a nexus between the 
current disability and the in-service exposure.  Rather, 
service connection is granted if the appellant has 
experienced: (1) full body exposure, (2) to the specified 
vesicant agent, (3) during active military service, and (4) 
has subsequently developed the specified conditions," subject 
to the regulatory exceptions in 38 C.F.R. § 3.316(b).  Id.

The veteran initially contended that he was exposed to 
mustard gas in 1943 at A. P. Hill, Virginia, while he was 
assigned to the 176th Infantry.  In January 1996, the RO 
forwarded this information to the U.S. Army Chemical and 
Biological Defense Command (CBDCOM) in order to verify the 
veteran's exposure to mustard gas.  In February 1996, CBDCOM 
responded that the information provided was insufficient to 
conduct a search for the veteran and requested additional 
information.  

In February 1996, the RO sent another request for chemical 
testing records to CBDCOM.  The request was for an individual 
other than the veteran.  The dates of service, the 
approximate dates of exposure, and the place of exposure were 
also different from the veteran's claimed exposure.  In April 
1996, CBDCOM responded that it had no records pertaining to 
such veteran and it could not provide further information due 
to the limited information provided by the RO.  The Board 
notes that the April 1996 response from CBDCOM refers to the 
individual other than the veteran.  

At his January 2000 personal hearing the veteran testified 
that he underwent mustard gas testing in late 1943 at A. P. 
Hill, Virginia, while on maneuvers.  He also testified that 
he was told at that time that he was being exposed to mustard 
gas.  He testified that prior to being stationed at A. P. 
Hill, Virginia, he had performed basic training at Camp Lewis 
Training Center in Maryland.  In a letter received two days 
after the hearing, the veteran stated that he could not 
recall whether the mustard gas testing took place at A. P. 
Hill, Virginia, or whether it occurred during basic training 
at Camp Lewis Training Center in Maryland.  

At his January 2001 personal hearing the veteran clarified 
that he underwent the mustard gas testing during basic 
training at Camp Lewis Training Center in Maryland.  He again 
testified that he was told he was being exposed to mustard 
gas.  

The Board notes that service medical records obtained from 
the National Personnel Records Center (NPRC) do not reflect 
exposure to mustard gas.  However, the evidence of record 
shows that the development steps outlined in the M21-1, Pt. 
III, Para. 5.18 have not been fully completed.  Although the 
Board acknowledges that the RO did attempt to verify the 
veteran's claimed mustard gas exposure at A. P. Hill, 
Virginia, the veteran has now clarified that he actually 
underwent the mustard gas testing during basic training at 
Camp Lewis Training Center in Maryland.  Consequently, the 
Board finds that the RO should further attempt to verify the 
veteran's claimed exposure at Camp Lewis Training Center in 
accordance with instructions in M21-1.  See Graves v. Brown, 
9 Vet. App. 172 (1996).  

At his hearing, the veteran also testified that he sought 
treatment at a VA facility in Missouri about 7-8 years after 
service separation.  T. 16-17, 25.  A review of the record 
does not show that those records have been requested or 
obtained.  VA is held to have constructive notice of 
documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  As VA is on notice 
that additional pertinent medical records may exist, the case 
must be remanded for further development with regard to this 
matter.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be provided the 
opportunity to provide any additional 
evidence or argument in support of his 
claim.  

2.  In order to attempt to verify the 
veteran's claimed mustard gas exposure, 
the RO should contact the veteran and 
request that he provide any additional 
details regarding the circumstances 
surrounding the claimed mustard gas 
exposure during basic training at Camp 
Lewis Training Center in Maryland.  He 
should specify, to the extent possible, 
the location and date of his exposure, in 
addition to any other information which 
may be relevant, such as a detailed 
description of the nature of the 
exposure, and the identity of any other 
individual(s) who may have been present 
and who may be able to provide 
corroborating statements.

3.  The RO should ask NPRC to send any 
information regarding chemical testing 
experienced by the veteran, and copies of 
the veteran's complete service personnel 
and any additional service medical 
records, including treatment and 
hospitalization records.  In doing so, 
the RO should inform NPRC that the 
veteran seeks service connection for 
residuals of exposure to mustard gas, and 
should send NPRC all the information 
necessary for such a search, including 
pertinent information from the veteran's 
records as indicated by M21-1.  Prior to 
the early 1950s, information about a 
person's participation in any kind of 
testing by the Army was placed in the 
individual's service medical records.  
These records are stored at the NPRC and 
can be obtained by a PIES request.  All 
materials obtained from NPRC should be 
associated with the file.  The M21-1 
provides that for testing that occurred 
prior to 1955, the request should be sent 
to the Commander, U.S. Army Chemical and 
Biological Defense Agency, Attn: AMSCB-
CIH/E5183, 5101 Hadley Road, Aberdeen 
Proving Ground, Maryland, 21010-5423.  

4.  The RO should undertake additional 
development in accordance with the 
provisions of M21-1, Part III, para. 
5.18.  The RO should attach the following 
to any request for information: a 
photocopy of the veteran's service 
discharge documents and service personnel 
records to verify his military 
assignments, a summary of the veteran's 
written statements discussing his claimed 
exposure to mustard gas, and a photocopy 
of the pertinent portions of the 
transcript of the veteran's January 2001 
hearing, in which he clarified where he 
underwent mustard gas testing.  Such 
information should be provided so that 
the service department may make a 
complete and informed investigation of 
the veteran's claim of exposure to 
mustard gas. 

5.  The RO should then review the 
evidence submitted or obtained since the 
April 1996 rating decision and determine 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
chronic lung disease, claimed as a 
residual of exposure to mustard gas.  If 
the RO determines that new and material 
evidence has been submitted, the RO must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue on appeal.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


